 



EXHIBIT 10.2
PLEDGE AGREEMENT
          This PLEDGE AGREEMENT, dated as of November 9, 2007 (together with all
amendments, if any, from time to time hereto, this “Agreement”) by and among
COOPER TIRE & RUBBER COMPANY, a Delaware corporation (“Pledgor”) and BANK OF
AMERICA, N.A. in its capacity as Agent for Lenders (“Agent”).
WITNESSETH:
          WHEREAS, pursuant to that certain Loan and Security Agreement dated as
of the date hereof by and among the Pledgor, as a Borrower (the “Borrower”), the
financial institutions signatory thereto from time to time as Lenders and the
Agent (including all annexes, exhibits and schedules thereto, and as from time
to time amended, restated, supplemented or otherwise modified, the “Loan
Agreement”), the Lenders have agreed to make the Revolver Loans and to incur LC
Obligations for the benefit of Borrower;
          WHEREAS, Pledgor will derive direct and indirect economic benefits
from the credit facilities made available to them under the Loan Agreement; and
          WHEREAS, Pledgor is the record and beneficial owners of the shares of
Stock listed in Part A of Schedule I hereto and the owners of the promissory
notes and instruments listed in Part B of Schedule I hereto; and
          WHEREAS, in order to induce Lenders to make the Loans and to incur the
LC Obligations as provided for in the Loan Agreement, Pledgor has agreed to
pledge the Pledged Collateral to Agent in accordance herewith;
          NOW, THEREFORE, in consideration of the premises and the covenants
hereinafter contained and to induce Lenders to make Loans and to incur LC
Obligations under the Loan Agreement, it is agreed as follows:
     1. Definitions. Unless otherwise defined herein, terms defined in the Loan
Agreement are used herein as therein defined, and the following shall have
(unless otherwise provided elsewhere in this Agreement) the following respective
meanings (such meanings being equally applicable to both the singular and plural
form of the terms defined):
          “Bankruptcy Code” means title 11, United States Code, as amended from
time to time, and any successor statute thereto.
          “Issuer” means an issuer of Pledged Debt.
          “Pledged Collateral” has the meaning assigned to such term in
Section 2 hereof.
          “Pledged Debt” means the Debt evidenced by promissory notes and
instruments listed on Part B of Schedule I hereto;
          “Pledged Entity” means Cooper Receivables, LLC.

 



--------------------------------------------------------------------------------



 



          “Pledged Shares” means all of Pledgor’s membership interest in Cooper
Receivables, LLC.
          “Secured Obligations” has the meaning assigned to such term in
Section 3 hereof.
          “Stock” means all limited liability company membership interests,
whether voting or nonvoting, including “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended).
     2. Pledge. Pledgor hereby pledges to Agent, and grants to Agent for itself
and the benefit of Lenders, a first priority security interest in all of the
following owned by it (collectively, the “Pledged Collateral”):
     (a) the Pledged Shares and all certificates representing the Pledged
Shares, if any, and all dividends, distributions, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the Pledged Shares;
     (b) such portion, as determined by Agent as provided in Section 6(d) below,
of any additional shares of Stock that Pledged Entity from time to time acquired
by Pledgor in any manner (which shares shall be deemed to be part of the Pledged
Shares), and all certificates representing such additional shares, and all
dividends, distributions, cash, instruments and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such Stock; and
     (c) the Pledged Debt and the promissory notes or instruments evidencing the
Pledged Debt, and all interest, cash, instruments and other property and assets
from time to time received, receivable or otherwise distributed in respect of
the Pledged Debt.
     3. Security for Obligations. This Agreement secures, and the Pledged
Collateral is security for, the prompt payment in full when due, whether at
stated maturity, by acceleration or otherwise, and performance of all
Obligations of any kind under or in connection with the Loan Agreement and the
other Loan Documents, and all obligations of Pledgor now or hereafter existing
under this Agreement including, without limitation, all fees, costs and expenses
whether in connection with collection actions hereunder or otherwise
(collectively, the “Secured Obligations”).
     4. Delivery of Pledged Collateral. All certificates, if any, and all
promissory notes or instruments evidencing the Pledged Collateral shall be
delivered to and held by or on behalf of Agent, for itself and the benefit of
the Lenders, pursuant hereto. All certificates, if any, representing Pledged
Shares shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to Agent. All
promissory notes or other instruments evidencing the Pledged Debt shall be
indorsed by Pledgor.
     5. Representations and Warranties. Pledgor represents and warrants to Agent
that:

2



--------------------------------------------------------------------------------



 



     (a) Pledgor is, and at the time of delivery of the Pledged Shares to Agent
will be, the sole holder of record and the sole beneficial owner of the Pledged
Collateral pledged by Pledgor free and clear of any Lien thereon or affecting
the title thereto, except for any Lien created by this Agreement; Pledgor is and
at the time of delivery of the Pledged Debt to Agent will be, the sole owner of
such Pledged Collateral free and clear of any Lien thereon or affecting title
thereto, except for any Lien created by this Agreement;
     (b) All of the Pledged Shares have been duly authorized, validly issued and
are fully paid and, to the extent applicable, non-assessable; the Pledged Debt
has been duly authorized, authenticated or issued and delivered by, and is the
legal, valid and binding obligations of the Issuer and the Issuer is not in
default thereunder;
     (c) Pledgor has the right and requisite authority to pledge, assign,
transfer, deliver, deposit and set over the Pledged Collateral pledged by
Pledgor to Agent as provided herein;
     (d) None of the Pledged Shares or Pledged Debt has been issued or
transferred in violation of the securities registration, securities disclosure
or similar laws of any jurisdiction to which such issuance or transfer may be
subject;
     (e) All of the Pledged Shares pledged by Pledgor hereunder are presently
owned by Pledgor. As of the date hereof, (i) there are no existing options,
warrants, calls or commitments of any character whatsoever relating to the
Pledged Shares and (ii) none of the Pledges Shares are represented by
certificates;
     (f) No consent, approval, authorization or other order or other action by,
and no notice to or filing with, any governmental authority or any other Person
is required (i) for the pledge by Pledgor of the Pledged Collateral pledged by
it pursuant to this Agreement or for the execution, delivery or performance of
this Agreement by Pledgor, or (ii) for the exercise by Agent of the voting or
other rights provided for in this Agreement or the remedies in respect of the
Pledged Collateral pursuant to this Agreement, except as may be required in
connection with such disposition by laws affecting the offering and sale of
securities generally;
     (g) The pledge, assignment and delivery of the Pledged Collateral pursuant
to this Agreement will create a valid first priority Lien on and a first
priority perfected security interest in favor of the Agent for the benefit of
Agent and Lenders in the Pledged Collateral and the proceeds thereof, securing
the payment of the Secured Obligations, subject to no other Lien;
     (h) This Agreement has been duly authorized, executed and delivered by
Pledgor and constitutes a legal, valid and binding obligation of Pledgor
enforceable against Pledgor in accordance with its terms;
     (i) The Pledged Shares constitute 100% of the issued and outstanding shares
of Stock of the Pledged Entity; and

3



--------------------------------------------------------------------------------



 



     (j) Except as disclosed on Part B of Schedule I, none of the Pledged Debt
is subordinated in right of payment to other Debt (except for the Secured
Obligations) or subject to the terms of an indenture.
          The representations and warranties set forth in this Section 5 shall
survive the execution and delivery of this Agreement.
     6. Covenants. Pledgor covenants and agrees that until Full Payment of the
Obligations and termination of all Revolver Commitments (the “Termination
Date”):
     (a) Without the prior written consent of Agent, Pledgor will not sell,
assign, transfer, pledge, or otherwise encumber any of its rights in or to the
Pledged Collateral, or any unpaid dividends, interest or other distributions or
payments with respect to the Pledged Collateral or grant a Lien in the Pledged
Collateral, unless otherwise expressly permitted by the Loan Agreement;
     (b) Pledgor will, at its expense, promptly execute, acknowledge and deliver
all such instruments and take all such actions as Agent from time to time may
request in order to ensure to Agent and Lenders the benefits of the Liens in and
to the Pledged Collateral intended to be created by this Agreement, including
the filing of any necessary UCC financing statements, which may be filed by
Agent with or (to the extent permitted by Applicable Law) without the signature
of Pledgor, and will cooperate with Agent, at Pledgor’s expense, in obtaining
all necessary approvals and making all necessary filings under federal, state,
local or foreign law in connection with such Liens or any sale or transfer of
the Pledged Collateral;
     (c) Pledgor has and will defend the title to the Pledged Collateral and the
Liens of Agent in the Pledged Collateral against the claim of any Person and
will maintain and preserve such Liens except for claims and Liens relating to
the Receivables Securitization Facility;
     (d) Pledgor will not permit or cause any of the Pledges Shares to be
represented by certificates; provided, however, in the event that any Pledged
Shares become represented by certificates in contravention of this provision,
Pledgor shall immediately deliver, or cause to be delivered, to Agent, to be
held by Agent on its behalf and on behalf of the Lenders, all such certificates,
together with duly executed instruments of transfer or assignment in black, all
in form and substance satisfactory to Agent; and
     (e) Pledgor will, upon obtaining ownership of any additional Stock or
promissory notes or instruments of a Pledged Entity or Issuer, which Stock,
notes or instruments are not already Pledged Collateral, promptly (and in any
event within three (3) Business Days) deliver to Agent a Pledge Amendment, duly
executed by Pledgor, in substantially the form of Schedule II hereto (a “Pledge
Amendment”) in respect of any such additional Stock, notes or instruments,
pursuant to which Pledgor shall pledge to Agent all of such additional Stock,
notes or instruments. Pledgor hereby authorizes Agent to attach each Pledge
Amendment to this Agreement and agrees that all Pledged

4



--------------------------------------------------------------------------------



 



Shares and Pledged Debt listed on any Pledge Amendment delivered to Agent shall
for all purposes hereunder be considered Pledged Collateral.
     7. Pledgors’ Rights. As long as no Default or Event of Default shall be
deemed to have occurred under the Loan Agreement and be continuing and until
written notice shall be given to Pledgor in accordance with Section 8(a) hereof
or as otherwise permitted under the Loan Agreement:
     (a) Pledgor shall have the right, from time to time, to vote and give
consents with respect to the Pledged Collateral, or any part thereof for all
purposes not inconsistent with the provisions of this Agreement, the Loan
Agreement or any other Loan Document; provided, however, that no vote shall be
cast, and no consent shall be given or action taken, which would have the effect
of impairing the position or interest of Agent in respect of the Pledged
Collateral or which would authorize, effect or consent to (unless and to the
extent expressly permitted by the Loan Agreement):
     (i) the dissolution or liquidation, in whole or in part, of any Pledged
Entity;
     (ii) the consolidation or merger of any Pledged Entity with any other
Person;
     (iii) the sale, disposition or encumbrance of all or substantially all of
the assets of any Pledged Entity, except for Liens in favor of Agent;
     (iv) any change in the authorized number of shares, the stated capital or
the authorized share capital of any Pledged Entity or the issuance of any
additional Stock; or
     (v) the alteration of the voting rights with respect to the Stock of any
Pledged Entity; and
(b) (i) Pledgor shall be entitled, from time to time, to collect and receive for
its own use all cash dividends and interest paid in respect of the Pledged
Shares and Pledged Debt to the extent not in violation of the Loan Agreement
other than any and all: (A) dividends and interest paid or payable other than in
cash in respect of any Pledged Collateral, and instruments and other property
received, receivable or otherwise distributed in respect of, or in exchange for,
any Pledged Collateral; (B) dividends and other distributions paid or payable in
cash in respect of any Pledged Shares in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in capital of any Pledged Entity; and (C) cash paid, payable or
otherwise distributed, in respect of principal of, or in redemption of, or in
exchange for, any Pledged Collateral; provided, however, that until actually
paid all rights to such distributions shall remain subject to the Lien created
by this Agreement; and
     (ii) all dividends and interest (other than such cash dividends and
interest as are permitted to be paid to Pledgor in accordance with clause (i)
above)

5



--------------------------------------------------------------------------------



 



and all other distributions in respect of any of the Pledged Shares or Pledged
Debt, whenever paid or made, shall be delivered to Agent to hold as Pledged
Collateral and shall, if received by Pledgor, be received in trust for the
benefit of Agent, be segregated from the other property or funds of Pledgor, and
be forthwith delivered to Agent as Pledged Collateral in the same form as so
received (with any necessary indorsement).
     8. Defaults and Remedies; Proxy.
     (a) After an Event of Default shall be deemed to have occurred under the
Loan Agreement and during the continuation of such Event of Default, and
concurrently with written notice to Pledgor, Agent (personally or through an
agent) is hereby authorized and empowered to transfer and register in its name
or in the name of its nominee the whole or any part of the Pledged Collateral,
to exchange certificates or instruments representing or evidencing Pledged
Collateral for certificates or instruments of smaller or larger denominations,
to exercise the voting and all other rights as a holder with respect thereto, to
collect and receive all cash dividends, interest, principal and other
distributions made thereon, to sell in one or more sales after ten (10) days’
notice of the time and place of any public sale or of the time at which a
private sale is to take place (which notice Pledgor agrees is commercially
reasonable) the whole or any part of the Pledged Collateral and to otherwise act
with respect to the Pledged Collateral. Any sale shall be made at a public or
private sale at Agent’s place of business, or at any place to be named in the
notice of sale, either for cash or upon credit or for future delivery at such
price as Agent may deem fair, and Agent may be the purchaser of the whole or any
part of the Pledged Collateral so sold and hold the same thereafter in its own
right free from any claim of Pledgor or any right of redemption. Each sale shall
be made to the highest bidder, but Agent reserves the right to reject any and
all bids at such sale which, in its discretion, it shall deem inadequate.
Demands of performance, except as otherwise herein specifically provided for,
notices of sale, advertisements and the presence of property at sale are hereby
waived and any sale hereunder may be conducted by an auctioneer or any officer
or agent of Agent. PLEDGOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS AGENT AS
THE PROXY AND ATTORNEY-IN-FACT OF PLEDGOR WITH RESPECT TO THE PLEDGED
COLLATERAL, INCLUDING THE RIGHT TO VOTE THE PLEDGED SHARES, WITH FULL POWER OF
SUBSTITUTION TO DO SO. THE APPOINTMENT OF AGENT AS PROXY AND ATTORNEY-IN-FACT IS
COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE TERMINATION DATE (AS
DEFINED ABOVE). IN ADDITION TO THE RIGHT TO VOTE THE PLEDGED SHARES, THE
APPOINTMENT OF AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO
EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF
THE PLEDGED SHARES WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN
CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT
SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY PLEDGED SHARES ON THE
RECORD BOOKS OF THE ISSUER THEREOF) BY

6



--------------------------------------------------------------------------------



 



ANY PERSON (INCLUDING THE ISSUER OF THE PLEDGED SHARES OR ANY OFFICER OR AGENT
THEREOF), UPON THE OCCURRENCE OF AN EVENT OF DEFAULT. NOTWITHSTANDING THE
FOREGOING, AGENT SHALL NOT HAVE ANY DUTY TO EXERCISE ANY SUCH RIGHT OR TO
PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY
DELAY IN DOING SO.
     (b) Agent may, on one or more occasions and in its discretion, postpone any
of said sales by public announcement at the time of sale or the time of previous
postponement of sale, and no other notice of such postponement or postponements
of sale need be given, any other notice being hereby waived; provided, however,
that any sale or sales made after such postponement shall be after ten
(10) days’ notice to Pledgor.
     (c) After an Event of Default shall be deemed to have occurred under the
Loan Agreement and during the continuation of such Event of Default, if, at any
time when Agent shall determine to exercise its right to sell the whole or any
part of the Pledged Collateral hereunder, such Pledged Collateral or the part
thereof to be sold shall not, for any reason whatsoever, be effectively
registered under the Securities Act of 1933, as amended (or any similar statute
then in effect) (the “Act”), Agent may, in its discretion (subject only to
requirements of Applicable Law), sell such Pledged Collateral or part thereof by
private sale in such manner and under such circumstances as Agent may deem
necessary or advisable, but subject to the other requirements of this Section 8,
and shall not be required to effect such registration or to cause the same to be
effected. Without limiting the generality of the foregoing, in any such event,
Agent in its discretion (x) may, in accordance with applicable securities laws,
proceed to make such private sale notwithstanding that a registration statement
for the purpose of registering such Pledged Collateral or part thereof could be
or shall have been filed under said Act (or similar statute), (y) may approach
and negotiate with a single possible purchaser to effect such sale, and (z) may
restrict such sale to a purchaser who is an accredited investor under the Act
and who will represent and agree that such purchaser is purchasing for its own
account, for investment and not with a view to the distribution or sale of such
Pledged Collateral or any part thereof. In addition to a private sale as
provided above in this Section 8, if any of the Pledged Collateral shall not be
freely distributable to the public without registration under the Act (or
similar statute) at the time of any proposed sale pursuant to this Section 8,
then Agent shall not be required to effect such registration or cause the same
to be effected but, in its discretion (subject only to requirements of
Applicable Law), may require that any sale hereunder (including a sale at
auction) be conducted subject to restrictions:
     (i) as to the financial sophistication and ability of any Person permitted
to bid or purchase at any such sale;
     (ii) as to the content of legends to be placed upon any certificates
representing the Pledged Collateral sold in such sale, including restrictions on
future transfer thereof;

7



--------------------------------------------------------------------------------



 



     (iii) as to the representations required to be made by each Person bidding
or purchasing at such sale relating to that Person’s access to financial
information about the Pledged Entity and such Person’s intentions as to the
holding of the Pledged Collateral so sold for investment for its own account and
not with a view to the distribution thereof; and
     (iv) as to such other matters as Agent may, in its discretion, deem
necessary or appropriate in order that such sale (notwithstanding any failure so
to register) may be effected in compliance with the Bankruptcy Code and other
laws affecting the enforcement of creditors’ rights and the Act and all
applicable state securities laws.
     (d) Pledgor recognizes that Agent may be unable to effect a public sale of
any or all the Pledged Collateral and may be compelled to resort to one or more
private sales thereof in accordance with clause (c) above. Pledgor also
acknowledges that any such private sale may result in prices and other terms
less favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. Agent shall be under no obligation to delay a
sale of any of the Pledged Collateral for the period of time necessary to permit
the Pledged Entity or Issuer to register such securities for public sale under
the Act, or under applicable state securities laws, even if Pledgor and the
Pledged Entity or Issuer would agree to do so.
     (e) Pledgor agrees to the maximum extent permitted by Applicable Law that
after an Event of Default shall be deemed to have occurred under the Loan
Agreement, it will not at any time plead, claim or take the benefit of any
appraisal, valuation, stay, extension, moratorium or redemption law now or
hereafter in force in order to prevent or delay the enforcement of this
Agreement, or the absolute sale of the whole or any part of the Pledged
Collateral or the possession thereof by any purchaser at any sale hereunder, and
Pledgor waives the benefit of all such laws to the extent it lawfully may do so.
Pledgor agrees that it will not interfere with any right, power and remedy of
Agent provided for in this Agreement or now or hereafter existing at law or in
equity or by statute or otherwise, or the exercise or beginning of the exercise
by Agent of any one or more of such rights, powers or remedies. No failure or
delay on the part of Agent to exercise any such right, power and remedy and no
notice or demand which may be given to or made upon Pledgor by Agent with
respect to any such remedies shall operate as a waiver thereof, or limit or
impair Agent’s right to take any action or to exercise any power or remedy
hereunder, without notice or demand, or prejudice its rights as against Pledgor
in any respect.
     (f) Pledgor further agrees that a breach of any of the covenants contained
in this Section 8 will cause irreparable injury to Agent, that Agent shall have
no adequate remedy at law in respect of such breach and, as a consequence,
agrees that each and every covenant contained in this Section 8 shall be
specifically enforceable against Pledgor, and Pledgor hereby waives and agrees
not to assert any defenses against an action for specific performance of such
covenants except for a defense that the Secured Obligations are not

8



--------------------------------------------------------------------------------



 



then due and payable in accordance with the agreements and instruments governing
and evidencing such obligations.
     9. Waiver. No delay on Agent’s part in exercising any power of sale, Lien,
option or other right hereunder, and no notice or demand which may be given to
or made upon Pledgor by Agent with respect to any power of sale, Lien, option or
other right hereunder, shall constitute a waiver thereof, or limit or impair
Agent’s right to take any action or to exercise any power of sale, Lien, option,
or any other right hereunder, without notice or demand, or prejudice Agent’s
rights as against Pledgor in any respect.
     10. Assignment. Agent may assign, indorse or transfer any instrument
evidencing all or any part of the Secured Obligations as provided in, and in
accordance with, the Loan Agreement, and the holder of such instrument shall be
entitled to the benefits of this Agreement.
     11. Termination. Immediately following the Termination Date, Agent shall
deliver to Pledgor the Pledged Collateral pledged by Pledgor at the time subject
to this Agreement and all instruments of assignment executed in connection
therewith, free and clear of the Liens hereof and, except as otherwise provided
herein, all of Pledgor’s obligations hereunder shall at such time terminate.
     12. Lien Absolute. All rights of Agent hereunder, and all obligations of
Pledgor hereunder, shall be absolute and unconditional irrespective of:
     (a) any lack of validity or enforceability of the Loan Agreement, any other
Loan Document, or any other agreement or instrument governing or evidencing any
Secured Obligations;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any part of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Loan Agreement, any other
Loan Document, or any other agreement or instrument governing or evidencing any
Secured Obligations;
     (c) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the Secured Obligations;
     (d) the insolvency of any Borrower or Subsidiary of any Borrower; or
     (e) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, Pledgor.
     13. Release. Pledgor consents and agrees that Agent may at any time, or
from time to time, in its discretion:
     (a) renew, extend or change the time of payment, and/or the manner, place
or terms of payment of all or any part of the Secured Obligations; and

9



--------------------------------------------------------------------------------



 



     (b) exchange, release and/or surrender all or any of the Collateral
(including the Pledged Collateral), or any part thereof, by whomsoever
deposited, which is now or may hereafter be held by Agent in connection with all
or any of the Secured Obligations; all in such manner and upon such terms as
Agent may deem proper, and without notice to or further assent from Pledgor, it
being hereby agreed that Pledgor shall be and remain bound upon this Agreement,
irrespective of the value or condition of any of the Collateral, and
notwithstanding any such change, exchange, settlement, compromise, surrender,
release, renewal or extension, and notwithstanding also that the Secured
Obligations may, at any time, exceed the aggregate principal amount thereof set
forth in the Loan Agreement, or any other agreement governing any Secured
Obligations. Pledgor hereby waives notice of acceptance of this Agreement, and
also presentment, demand, protest and notice of dishonor of any and all of the
Secured Obligations, and promptness in commencing suit against any party hereto
or liable hereon, and in giving any notice to or of making any claim or demand
hereunder upon Pledgor. No act or omission of any kind on Agent’s part shall in
any event affect or impair this Agreement.
     14. Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against Pledgor or
the Pledged Entity for liquidation or reorganization, should Pledgor or the
Pledged Entity become insolvent or make an assignment for the benefit of
creditors or should a receiver or trustee be appointed for all or any
significant part of Pledgor’s or the Pledged Entity’s assets, and shall continue
to be effective or be reinstated, as the case may be, if at any time payment and
performance of the Secured Obligations, or any part thereof, is, pursuant to
Applicable Law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Secured Obligations, whether as a “voidable
preference”, “fraudulent conveyance”, or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Secured Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.
     15. Miscellaneous.
     (a) Agent may execute any of its duties hereunder by or through agents or
employees and shall be entitled to advice of counsel concerning all matters
pertaining to its duties hereunder.
     (b) Pledgor agrees to promptly reimburse Agent for actual out-of-pocket
expenses, including, without limitation, reasonable counsel fees, incurred by
Agent in connection with the administration and enforcement of this Agreement.
     (c) Neither Agent, nor any of its respective officers, directors,
employees, agents or counsel shall be liable for any action lawfully taken or
omitted to be taken by it or them hereunder or in connection herewith, except
for its or their own gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction.
     (d) THIS AGREEMENT SHALL BE BINDING UPON PLEDGOR AND ITS SUCCESSORS AND
ASSIGNS (INCLUDING A DEBTOR-IN-POSSESSION ON BEHALF OF PLEDGOR), AND SHALL INURE
TO THE BENEFIT OF, AND BE

10



--------------------------------------------------------------------------------



 



ENFORCEABLE BY, AGENT AND ITS SUCCESSORS AND ASSIGNS, AND, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE, AND NONE OF THE TERMS
OR PROVISIONS OF THIS AGREEMENT MAY BE WAIVED, ALTERED, MODIFIED OR AMENDED
EXCEPT IN WRITING DULY SIGNED FOR AND ON BEHALF OF AGENT AND PLEDGOR.
     16. Severability. If for any reason any provision or provisions hereof are
determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or effect those portions of this
Agreement which are valid.
     17. Notices. Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give or serve upon any
other a communication with respect to this Agreement, each such notice, demand,
request, consent, approval, declaration or other communication shall be in
writing and either shall be delivered in person or sent by registered or
certified mail, return receipt requested, with proper postage prepaid, or by
facsimile transmission and confirmed by delivery of a copy by personal delivery
or United States mail as otherwise provided herein:

  (a)   If to Agent, at:

Bank of America Business Capital
One South Wacker Drive
Suite 3400
Chicago, IL 60606
Attention: __________________________
Fax No.:     (_________) _______-_______
With copies to:
Latham & Watkins
233 S. Wacker Drive, Suite 5800
Chicago, Illinois 60606
Attention: Brad Kotler
Fax No.: (312) 993-9767

  (b)   If to Pledgor, at:

c/o Cooper Tire & Rubber Company
                                                            
                                                            
Attention:                                              

11



--------------------------------------------------------------------------------



 



Fax No.:                                             
With copies to:
                                                            
                                                            
                                                            
Attention:                                              
Fax No.:                                                 
or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice. Every notice, demand, request,
consent, approval, declaration or other communication hereunder shall be deemed
to have been duly served, given or delivered (i) upon the earlier of actual
receipt and three (3) Business Days after deposit in the United States mail,
registered or certified mail, return receipt requested, with proper postage
prepaid, (ii) upon transmission, when sent by telecopy or other similar
facsimile transmission (with such telecopy or facsimile promptly confirmed by
delivery of a copy by personal delivery or United States mail as otherwise
provided in this Section 17), (iii) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid, or (iv) when delivered, if
hand-delivered by messenger. Failure or delay in delivering copies of any
notice, demand, request, consent, approval, declaration or other communication
to the persons designated above to receive copies shall in no way adversely
affect the effectiveness of such notice, demand, request, consent, approval,
declaration or other communication.
     18. Section Titles. The Section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.
     19. Counterparts. This Agreement may be executed in any number of
counterparts, which shall, collectively and separately, constitute one
agreement.
     20. Benefit of Lenders. All security interests granted or contemplated
hereby shall be for the benefit of Agent and Lenders, and all proceeds or
payments realized from the Pledged Collateral in accordance herewith shall be
applied to the Obligations in accordance with the terms of the Loan Agreement.
[signature page follows]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first written above.

            COOPER TIRE & RUBBER COMPANY
      By:   /s/ Charles F. Nagy         Name:   Charles F. Nagy        Title:  
Assistant Treasurer   

            By:   /s/ Philip G. Weaver         Name:   Philip G. Weaver       
Title:   Vice President and Chief Financial Officer   

            BANK OF AMERICA, N.A.
      By:   /s/ Thomas H. Herron         Name:   Thomas H. Herron        Its
Duly Authorized Signatory   

[Signature Page to Pledge Agreement]

 



--------------------------------------------------------------------------------



 



         

SCHEDULE I
PART A
PLEDGED DEBT

          Payor   Payee   Issue Date
Cooper Receivables LLC
  Cooper Tire & Rubber Company   August 30, 2006

 



--------------------------------------------------------------------------------



 



SCHEDULE II
PLEDGE AMENDMENT
           This Pledge Amendment, dated ______________, 20__ is delivered
pursuant to Section 6(d) of that certain Pledge Agreement dated November 9,
2007, between Cooper Tire & Rubber Company, as Pledgor, and Bank of America,
N.A., as Agent (the “Pledge Agreement”). All defined terms herein shall have the
meanings ascribed thereto or incorporated by reference in the Pledge Agreement.
The undersigned hereby certifies that the representations and warranties in
Section 5 of the Pledge Agreement are and continue to be true and correct, both
as to the promissory notes, instruments and shares pledged prior to this Pledge
Amendment and as to the promissory notes, instruments and shares pledged
pursuant to this Pledge Amendment. The undersigned further agrees that this
Pledge Amendment may be attached to the Pledge Agreement, and that the Pledged
Shares and Pledged Debt listed on this Pledge Amendment shall be and become a
part of the Pledged Collateral referred to in the Pledge Agreement and shall
secure all Secured Obligations referred to in the Pledge Agreement.

            COOPER TIRE & RUBBER COMPANY
      By:           Name:           Title:               By:           Name:    
      Title:        

                      Class   Certificate   Number   Percentage of Pledged
Entity   of Stock   Number(s)   of Shares   Outstanding Shares
Cooper Receivables LLC
               

              Initial     Issuer   Principal Amount   Issue Date
Cooper Receivables LLC
       

15